Citation Nr: 1016171	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-31 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the hands, to include as a manifestation of an undiagnosed 
illness.  

2.  Entitlement to restoration of a 30 percent evaluation for 
torn medial meniscus with degenerative joint disease of the 
right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from August 1972 to August 
1975 and from November 1976 to November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for a skin 
disability of the hands is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 23, 2005 rating decision, the RO reduced the 
evaluation of torn medial meniscus with degenerative joint 
disease from 30 to 10 percent.

2.  Evidence establishing sustained improvement in the 
Veteran's right knee  disability was not of record at the 
time of the August 2005 rating decision which reduced the 
evaluation assigned the disability from 30 to 10 percent.


CONCLUSION OF LAW

The criteria for restoration of a 30 percent evaluation for 
torn medial meniscus with degenerative joint disease of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.344, 
4.118, Diagnostic Code 7800 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As discussed 
below, the Board has determined that the criteria for the 
benefit sought on appeal have been met.  Accordingly, no 
further notification or assistance pursuant to the VCAA is 
necessary.

Analysis

As an initial matter, the Board observes that there is no 
question that a disability rating may be reduced; however, 
the circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The U.S. Court of 
Appeals for Veterans Claims (Court), in Brown v. Brown, 5 
Vet. App. 413 (1993), interpreting the provisions of 38 
C.F.R. § 3.344, also interpreted the provisions of 38 C.F.R. 
§ 4.13 to require that in any rating reduction case, it must 
be ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations (emphasis added).  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 provide that in any rating-reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that that improvement in a 
disability actually reflects an improvement in the Veteran's 
ability to function under the ordinary conditions of life and 
work.  See Brown.

The Board also notes that 38 C.F.R. § 3.344(a) provides for 
the stabilization of disability evaluations and requires that 
prior to a rating reduction there must be a comparison of the 
evidence, and particularly any rating examinations, to ensure 
completeness and that ratings subject to temporary or 
episodic improvement will not be reduced on a single 
examination unless clearly warranted by all the evidence.  
Any material improvement must be reasonably certain to 
continue under the ordinary conditions of life.  But 38 
C.F.R. § 3.344(c) stipulates that the provisions of 38 C.F.R. 
§ 3.44(a) apply to ratings that have continued for long 
periods at the same level (meaning 5 years or more) and do 
not apply to disabilities that have not become stabilized and 
are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of the 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  38 C.F.R. § 3.105(e).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2009).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  In determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The 
intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved. When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 
10 percent evaluation is warranted where impairment of the 
knee involves slight subluxation or lateral instability.  A 
20 percent evaluation is warranted where the impairment is 
moderate, and a 30 percent evaluation will be assigned where 
the impairment is severe.

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees. A 10 percent rating is warranted where 
flexion of the leg is limited to 45 degrees and a 20 percent 
rating is warranted where flexion is limited to 30 degrees.  
Where flexion is limited to 15 degrees, a 30 percent rating 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees. A 30 percent rating is for assignment 
for flexion limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

In June 1994, the RO granted service connection for a right 
knee disability characterized as history of torn medial 
meniscus.  Concluding that there was no associated functional 
impairment, the disability was assigned a noncompensable 
evaluation under Diagnostic Code 5257, for instability.

In August 2002, the RO determined that a 10 percent 
evaluation was warranted.  At that time, it noted that the 
increase was based on symptoms of painful motion and reports 
of locking, as well as evidence of degenerative joint 
disease.  The higher evaluation was assigned pursuant to 
Diagnostic Code 5010-5260.

Records from the Ft. Leonard Wood Hospital dated in August 
2002 indicate the Veteran's reports of popping, clicking, and 
grinding of the right knee.  X-rays revealed minimal  joint 
space narrowing and marginal osteophyte formation.  Physical 
examination revealed no effusion, erythema, or ecchymosis.  
Range of motion was full, with increased crepitation and pain 
at the upper limits of flexion.  Patellar grind was positive, 
Lachman's and anterior drawer were negative, and the Veteran' 
knee was stable.  The provider indicated that a trial of 
Synvisc injections would be undertaken in effort to reduce 
the patellofemoral joint arthrosis.  

In December 2002, the RO determined that a 30 percent 
evaluation was warranted.  It noted that there was evidence 
of mild impairment of range of motion, increased crepitation, 
pain at the upper limits of flexion, positive patellar grind, 
and pain under the patella.  It also noted that the Veteran 
reported giving way, locking, and swelling.  The Veteran was 
noted to have undergone injections of steroids.  The RO 
specifically stated that the increase was based on evidence 
of pain and weakness causing additional disability beyond 
that reflected in the measured limitation of motion under the 
applicable diagnostic code.

Records from T.F.S., D.O. for the period from February to 
April 2004 indicate that the Veteran underwent injections in 
his knees.  

On VA examination in August 2004, range of motion of the 
right knee was from zero to 125 degrees.  No laxity was 
noted.  There was no marked tenderness to palpation, and 
patellar compression tenderness was negative.  The examiner 
noted that films were negative for abnormalities except for 
small to moderate joint effusions.  

In September 2004 the RO continued the 30 percent evaluation.  
It noted that although recent evidence demonstrated some 
improvement, sustained improvement had not been established 
and that a future examination would be requested to determine 
whether there had been sustained improvement of the 
disability.  

In a March 2005 statement of the case, the RO discussed the 
evidence of record, to include private records dated in early 
2004.  Those records indicate that in February 2004 the 
Veteran reported pain on navigating stairs, and included 
objective evidence of degenerative spurring.  The private 
records also reflected that the Veteran underwent injections 
in April and May 2004.  The RO also noted that a recent VA 
examination had indicated flexion to 125 degrees and pain.  
It also noted that there was objective evidence of 
degenerative spurring.  It concluded that, given the 
evidence, the evaluation of the Veteran's right knee 
disability remained at 30 percent.

In July 2005 the Veteran failed to report for a scheduled 
examination of his right knee.  In an August 2005 rating 
decision, the RO reduced the evaluation of the Veteran's 
right knee disability from 30 to 10 percent.  It noted that 
the Veteran had failed to report for a scheduled examination.  
It discussed its review of the evidence, noting that a record 
dated in February 2004 reflected stiffness and pain, but that 
the Veteran had full range of motion.  It also pointed to VA 
treatment records that indicated full range of motion and 
pain.  It indicated that the 10 percent evaluation was based 
on degenerative joint disease and pain.  

In September 2005, the Veteran stated that the scheduled 
examination had been canceled by the VA Medical Center and 
that an additional appointment had not been scheduled.  He 
noted that his right knee disability was still productive of 
pain and grinding with movement.

According to 38 C.F.R. § 3.344(a), those examinations that 
are less complete than those on which payments were 
authorized or continued may not serve as a basis to reduce an 
evaluation.  However, 38 C.F.R. § 3.44(c) provides that with 
respect to disabilities which have not continued for long 
periods at the same level (five years or more), and which 
have not become stabilized and are likely to improve, the 
provisions of § 3.44 (a) and (b) do not apply.  

The record reflects that in September 2004 the RO noted that 
some improvement was suggested by the evidence.  However, it 
found that sustained improvement had not been established and 
that a future examination would be requested to determine 
whether there had in fact been sustained improvement.  
Subsequently, the Veteran missed a scheduled examination; the 
circumstances surrounding his failure to report are unclear.  
The RO determined, based on the missed examination and a 
revisitation of the evidence, that a reduction of the 
evaluation for the right knee disability was warranted.  
Notably, the proper procedure pursuant to § 3.105(e) was not 
followed.  Moreover, the Board notes that this determination 
was made based on the same evidence that served as the basis 
of the grant of a 30 percent evaluation in December 2002, and 
the continuance of that evaluation in September 2004.  In 
essence, there was no finding of improvement.  Rather, the RO 
reviewed the evidence that was of record at the time of the 
previous continuance of the 30 percent evaluation and found 
that reduction was in order.  In essence, the evidence of 
record at the time of the August 2005 rating decision also 
fails to establish that the disability had improved.  
Consequently, restoration of the 30 percent evaluation for 
the right knee disability is warranted from the effective 
date of the reduction.


ORDER

Entitlement to restoration of the 30 percent evaluation for 
torn medial meniscus with degenerative joint disease of the 
right knee is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.


REMAND

The Veteran also seeks service connection for a skin 
disability of the hands.  Treatment records from Ft. Leonard 
Wood show a current diagnosis of dyshydrosis which is treated 
with medication.  No etiology is noted in the records.

In his June 2008 notice of disagreement, the Veteran 
indicated that he had undergone a Gulf War Registry 
examination in the Harry S. Truman VA Medical Center.  He did 
not specify the date of this examination.  Although there are 
numerous examination reports associated with the record, one 
specifically identified as a Gulf War Registry examination 
has not been identified in the six claims files.  As the 
Veteran indicates that he complained of rashes on his hands 
at the time of this examination, the report of such 
examination should be obtained and associated with the 
record.

Moreover, in his September 2009 substantive appeal, the 
Veteran argued that his claimed skin disability is related to 
exposure to various irritants during his time in Southwest 
Asia, which the record reflects was from January to May 1991.  
In this regard, the Board observes that service connection 
may be granted to a Persian Gulf Veteran who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed below.  The signs and 
symptoms which may be manifestations of undiagnosed illness 
or a chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 (2009).  As noted, VA examinations have been carried 
out, but no examiner has whether there are objective 
indications of chronic disability resulting from an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness.  In light of the Veteran's claims, the 
Board has concluded that an additional examination is 
warranted to address this claim.  

In light of the above discussion, the Board has determined 
that additional development is required.  Accordingly, the 
case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the date and location of his 
reported Gulf War Registry examination.  
The report of such examination should be 
obtained and associated with the claims 
file.  All efforts to obtain such report 
should be fully documented in the record.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of any currently present 
skin disability.   The examiner should 
note and detail all reported signs and 
symptoms referable to the  skin on the 
Veteran's hands, to include details about 
the onset, frequency, duration, and 
severity of all complaints relating to 
signs and symptoms, to include what 
precipitates and what relieves them.  The 
examiner should determine whether there 
are any objective medical indications 
that the Veteran is suffering from a 
chronic skin disability.

The examiner should specifically 
determine whether the Veteran's 
complaints referable to the skin on his 
hands are attributable to any known 
diagnostic entity.  If not, the examiner 
should specifically state whether he is 
unable to ascribe a diagnosis to the 
Veteran's complaints.  Symptom-based 
"diagnoses," such as arthralgia, are not 
considered as diagnosed conditions for 
compensation purposes.

If the Veteran's skin disability is 
ascribed to a known disease entity, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that that disease entity is etiologically 
related to the Veteran's active military 
service.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

4.  Readjudicate the claim on appeal, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.   If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


